Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 29 October 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
White plains October 29th 1776

The situation of our Affairs not permitting his Excellency to write himself, I have it in charge to inform you, that on Yesterday Morning about Ten OClock the Enemy appeared in several large columns in our front, and from their first movements, seemed, as if they meant an Attack there; However halting for a little time, their Main body filed off to our left, and presently began a most severe & incessant Cannonade at a part of our Troops who had taken post on a Hill with a view of throwing up some lines. At the same time they advanced in Two divisions, and after a smart engagement for about a Quarter of an Hour, obliged our Men to give away. Our loss is not certainly known, but from conjecture is between four & five Hundred in killed wounded & Missing. what their’s was, we have not heard. After gaining the Hill (upon which they are entrenching) and leaving a sufficient

 

number of Men & Artillery, to prevent our repossessing it, they proceeded to advance by our left, and as far as I can discover their Posts or Encampments now form nearly a Semi-circle. It is evident their design is to get in our Rear according to their Original plan. Every measure is taking to prevent them, but the removal of our Baggage &c. is attended with infinite difficulty and delays. Our Post from its situation is not so advantageous as could be wished, and was only intended as Temporary & occasional ’till the Stores belonging to the Army which had been deposited here, could be removed. The Enemy coming on so suddenly has distressed us much. they are now close at hand, and most probably will in a little time commence their second attack—we expect it every Hour—perhaps it is beginning I have just heard the report of some Cannon. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Rob. H. Harrison

